Citation Nr: 0022300	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-13 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether the requisite new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability.

2.  Entitlement to a compensable evaluation for a keloid scar 
on the sternal plate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1970 to February 
1974.  This appeal arises from an October 1994 rating 
decision of the Washington, District of Columbia, Regional 
Office (RO) which determined the veteran had not submitted 
the requisite new and material evidence required to reopen a 
claim for service connection for a back disability.  It was 
also determined by the RO that the veteran's service-
connected keloid scar on the sternal plate did not warrant a 
compensable evaluation.  He appealed these determinations.

The veteran was scheduled to appear at a hearing before the 
Board of Veterans' Appeals (Board) in late February 2000.  He 
was notified of this hearing at his last reported address in 
a letter issued in mid-January 2000.  The veteran failed to 
report for this hearing.


FINDING OF FACT

The claims file does not reveal good cause for the veteran's 
failure to report for VA examinations scheduled for March 
1995 and February 1998.


CONCLUSION OF LAW

The veteran's claim of entitlement to a keloid scar at the 
sternal plate is denied for failure to report for scheduled 
March 1995 and February 1998 VA examinations.  38 C.F.R. § 
3.655 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for a keloid at 
the sternal plate in June 1980, and assigned a noncompensable 
evaluation.  That rating has been in effect since.

In January 1994, the veteran filed a claim for an increased 
evaluation.  Thereafter, in March 1995 and February 1998, the 
appellant was scheduled to for VA examinations.  
Unfortunately, the record indicates that the veteran failed 
to report for these examinations and there is no indication 
that he provided an explanation for his failure to report or 
requested that either examination be rescheduled.

When a veteran fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the veteran had good cause for his 
failure to appear.  As noted, the veteran failed to appear 
for both his scheduled VA examinations in March 1995 and 
February 1998.  No explanation was offered by the veteran 
concerning why he failed to report for either scheduled 
examination.  Although the claim for entitlement to an 
increased evaluation for a keloid scar at the sternal plate 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
no further assistance to the veteran is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a) and the 
benefit sought on appeal must be denied for failure to report 
for the scheduled examinations.  Simply put, in the absence 
of any satisfactory explanation for his failure to report for 
the scheduled VA examinations, for which he received notice, 
the Board finds that his failure to report was without good 
cause, and that the claim must be denied.  See Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997).

In reaching this decision the Board considered whether due 
process requires that VA remand this case to inform the 
veteran that his claim may be denied because of a failure to 
report for these VA examinations, and to offer an opportunity 
to present argument why a denial under the provisions of 38 
C.F.R. § 3.655 is not in order.  The Board finds, however, 
that even though the RO did not directly inform the veteran 
of the consequences of any failure to report, the law is 
clear.  Further, the United States Supreme Court has noted 
that everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).  Thus, regulations are binding on all who seek 
to come within their sphere, "regardless of actual knowledge 
of what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id. at 385.  Hence, the veteran 
knew or should have known that he was required to explain why 
he failed to report for VA examinations, particularly when 
his failure to report was noted in the statement and 
supplemental statements of the case.

Moreover, in light of the evidence showing that recent 
letters to the appellant are being returned as undeliverable, 
the Board finds that it would be fruitless to turn up heaven 
and earth to inform the veteran that he has the right to 
explain why he failed to report for the aforementioned 
examinations.  Simply put, "[i]n the normal course of 
events, it is the burden of the (appellant) to keep the VA 
apprised of (their) whereabouts[,]" and that "there is no 
burden on the part of the VA to turn up heaven and earth to 
find (an appellant)," Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).


ORDER

A compensable evaluation for a keloid scar on the external 
plate is denied.


REMAND

A review of the claim to reopen the issue of entitlement to 
service connection for a back disorder reveals that further 
development is in order.  In this respect, a June 1980 rating 
decision denied service connection for a back disorder.  In 
that decision the rating board held that the VA examination 
of February 11, 1980, showed "no evidence of abnormalities 
in the back."  Significantly, however, a review of that same 
examination report actually reveals that the examiner 
diagnosed a "chronic lumbosacral strain since 1974."  As 
the veteran separated from active duty in 1974, and as 
service medical records show treatment for a strain in 1973 
on several occasions, the question arises whether the rating 
decision of June 1980 was clearly and unmistakably erroneous 
(CUE).  This question is inextricably intertwined with the 
claim to reopen, Harris v. Derwinski, 1 Vet. App. 180 (1991), 
but as it has yet to be addressed by the RO.  Thus, the Board 
must remand this issue for appropriate initial consideration 
by that office.

Should the implied claim of CUE in the 1980 rating decision 
be denied, the RO should then, in light of argument presented 
by the appellant in approximately 1994, attempt to secure any 
records of VA medical treatment provided to the veteran for a 
back disorder in 1974.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (Where evidence is in the possession of VA which 
has not been included in the record, it remains the 
obligation of VA to secure such records.)

Therefore, this case is REMANDED for the following action:

1.  The RO should consider and document 
whether a June 1980 rating decision 
denying service connection for a back 
disorder was clearly and unmistakably 
erroneous.

2.  If the RO denies the CUE claim, they 
should contact the Washington VA Medical 
Center and request any records of 
outpatient and inpatient care provided in 
1974.  All attempts to secure this 
evidence should be documented in the 
claims file.  If any record specifically 
identified by the veteran is not secured 
that fact must be noted in the claims 
folder and the veteran so informed in 
writing.

3.  Thereafter, the RO should reconsider 
the claim to reopen the issue of 
entitlement to service connection for a 
back disorder based on all the pertinent 
evidence of record, and all applicable 
laws and regulations.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 6 -


- 13 -


